SULLIVAN, J.
— A petition for rehearing has been filed in this case, and it is stated therein that “it is apparent from a reading of the opinion relating to the third cause of action that the court assumed that the respondent filed an answer to this cause of action, whereas the fact is, as stated in the first part of the opinion, that the respondents demurred to this cause of action and the demurrer was sustained. This being true, it seems to us that an entirely different aspect is put upon this part of the case.” And in support of that contention counsel quotes from the opinion as follows: “It is true that the plaintiff alleged that the assessment was made after the adjournment of the board, but as the case comes here on demurrer to answer, we must concede all the allegations of the answer.” The facts are as follows: The complaint purports to state three causes of action; a demurrer was sustained to the second and third, and overruled as to the first. That left the complaint stand*523ing with one cause of action. To that cause plaintiff answered and to no other. The court does not intimate in the opinion that the respondents answered either cause of action but the first. On the trial the issues were made up by the first cause of action in the complaint and the answer thereto, the second and third causes of action having been stricken out on demurrer. No evidence whatever was introduced on the trial, and it is stated in the judgment as follows: “By agreement of counsel, the first cause of action of the plaintiff’s amended complaint and the defendant’s answer thereto were submitted to the court for decision, the respective counsel agreeing that the facts set forth in the plaintiff’s first cause of action and the defendant’s answer thereto, correctly set forth the issues.”
Upon that state of facts the court in its decision must find all of the material allegations of the complaint denied by the answer in favor of the defendant. Upon all issues denied by the answer, the plaintiff must produce a preponderance of evidence to recover, and the lower court, we think rightly concluded that on the complaint and the answer thereto, the plaintiff was not entitled to a judgment. (Walling v. Bown, 9 Idaho, 184, 72 Pac. 960; Mills Novelty Co. v. Dunbar (Idaho), 83 Pac. 932.)
It is further contended by petitioner that it is not pretended that the list of taxable property furnished the assessor was the official statement which the assessor had a right to exact and which the law provides must be sworn to, and for that reason the doctrine of estoppel will not apply. We cannot agree with that contention. The appellant furnished a list, and under the facts of this case, whether it be sworn to or not, whether it be the official list or not, he is estopped at this time from denying that it is correct. The petition for rehearing is denied.
Stockslager, C. J., and Ailshie, J., concur.